Case 0:20-cv-60044-RKA Document 5 Entered on FLSD Docket 02/03/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60044-CIV-ALTMAN/Hunt

 CHARLES GREENBERG,

        Plaintiff,
 v.

 NOMATIC, LLC,

        Defendant.
                     ____________________    /


                                  ORDER OF DISMISSAL

        THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary Dismissal

 Without Prejudice [ECF No. 4]. Being fully advised, the Court hereby

        ORDERS that this action is DISMISSED without prejudice. The Clerk of Court is

 directed to CLOSE this case. Any pending motions are DENIED as moot.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of January 2020.




                                                      ________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
